Citation Nr: 0311895
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 00-06-250               DATE JUN 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Entitlement to an increased rating for eczema of the hands and
feet, currently rated as 50 percent disabling.

2. Entitlement to an increased rating for blurred vision/night
blindness (due to pupil constriction) currently rated as 0 percent
disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who had active service from February
1963 to February 1967. This matter comes to the Board of Veterans'
Appeals (Board) from a May 1999 rating decision of the Department
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
While the veteran had initially also sought an increased rating for
asthma, the RO granted the increase to 100 percent in a June 2001
decision. The veteran failed to report for a hearing scheduled in
March 2002.

FINDING OF FACT

On November 14, 2002, prior to the promulgation of a decision in
this appeal, the Board received a written statement from the
appellant withdrawing his appeal on the remaining claims he had
pending before the Board; there is no question of law or fact
remaining before the Board in this case.

CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal on all
remaining claims, the Board has no further jurisdiction in this
case. 38 U.S.C.A. 7104, 7105(d)(5) (West 2002); 38 C.F.R.  20.101,
20.204 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veteran's Claims Assistance Act of 2000 (VCAA), codified at 38
U.S.C.A. 5102, 5103, 5103A, 5107. Regulations implementing the VCAA
have now been published at 38 C.F.R.

- 2 -

 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies in the instant
case. See VAOPGCPREC 11-2000. However, given the veteran's
expression of intent to withdraw his appeal, further discussion of
the impact of the VCAA is not necessary.

Analysis

Under 38 C.F.R. 20.204, a Substantive Appeal may be withdrawn in
writing at any time before the Board promulgates a decision. Under
38 U.S.C.A. 7104; 38 C.F.R. 20.101, the Board only has jurisdiction
where there is a question of law or fact on appeal to the
Secretary. Here, in correspondence dated November 14, 2002, the
appellant withdrew all appeals he had pending before the Board.
Hence, there remains no allegation of error of fact or law for
appellate consideration. The Board has no further jurisdiction in
this case; and the appeals must be dismissed without prejudice.

ORDER

The appeal for increased ratings for eczema of the hands and feet
and for blurred vision/night blindness (due to pupil constriction)
is dismissed.

George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

3 -

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 4 -



